I concur in the judgment we enter because I conclude that the specificity with which an insured must reject uninsured motorist insurance coverage required by Ohio statutes and interpretive decisions has not been fulfilled in the execution of the contract here under consideration. Cf., e.g., Estate ofCavanaugh v. Ohio Cas. Group of Ins. (Aug. 1, 1990), Putnam App. No. 12-89-2, unreported, 1990 WL 113458. I do not agree that that portion of a witness's testimony is inadmissable as hearsay which merely relates the witness's observations identifying the person who signed a document in his presence and the time and place of signing, for such merely reports the witness's first-hand knowledge about relevant issues, and I do not believe that answer to the question of what insured the policy covers hinges on the rules of contract construction and of agent's authority as interpreted and applied in the rationale of the majority opinion. See Evid.R. 602 as to the former and as to the latter. Cf. Ammerman v. Avis Rent A Car System (1982), 7 Ohio App.3d 338,341, 7 OBR 436, 438-439, 455 N.E.2d 1041, 1045. However, because I believe the judgment we enter affords substantial justice to the parties, I concur in that judgment only.